--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
­Note: June 12, 2013




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




10% CONVERTIBLE PROMISSORY NOTE


OF


CHINA LOGISTICS GROUP, INC




Issuance Date:  June 12, 2013
Beginning Face Value of the Note: $25,000
Original Issue Discount: $2,500
Total Face Value of Note: $27,500


This Note (“Note” or “Note”) is a duly authorized Convertible Promissory Note of
CHINA LOGISTICS GROUP, INC a corporation duly organized and existing under the
laws of the State of Florida (the “Company”), designated as the Company's 10%
Convertible Promissory Note Due June 12, 2014 (“Maturity Date”) in the original
principal amount of Twenty Seven Thousand Five Hundred Dollars ($27,500.00) (the
“Note”).
 
For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum of Twenty Seven Thousand Five Hundred Dollars ($27,500.00)
together with all accrued but unpaid interest thereon, if any, on the Maturity
Date, to the extent such principal amount and interest has not been repaid or
converted into the Company's Common Stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms hereof.
 
Interest on the unpaid principal balance hereof shall accrue at the rate of 10%
per annum from the date of original issuance hereof (the “Issuance Date”) until
the same becomes due and payable on the Maturity Date, or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof
or of the other Agreements. Notwithstanding anything contained herein, this Note
shall bear interest on the due and unpaid Principal Amount from and after the
occurrence and during the continuance of an Event of Default pursuant to Section
2(h) at the rate (the “Default Rate”) equal to the lower of twenty (20%) per
annum or the highest rate permitted by law.  Unless otherwise agreed or required
by applicable law, payments will be applied first to any unpaid collection
costs, then to unpaid interest and fees and any remaining amount to principal.
 
This note may not be prepaid without written consent from Holder. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 

 
 

--------------------------------------------------------------------------------

 





 
“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company thereof; (b) there is
commenced against the Company any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company suffers any appointment of any custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company makes a general assignment
for the benefit of creditors; (f) the Company fails to pay, or states that it is
unable to pay or is unable to pay, its debts generally as they become due; (g)
the Company calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (h) the Company, by
any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) there is a replacement of
more than one-half of the members of the Company’s Board of Directors which is
not approved by those individuals who are members of the Company's Board of
Directors on the date thereof, (iii) in one or a series of related transactions,
there is a sale or transfer of all or substantially all of the assets of the
Company, determined on a consolidated basis, or (iv) the Company enters into any
agreement providing for an event set forth in (i), (ii), (iii) or (iv) above.
 
“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.
 
“Conversion Price” shall be equal to sixty percent (60%) of the lowest trading
price of any day during the ten (10) consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note, subject to the Floor
Price.
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Floor Price” “Floor Price” means that no conversion of this Note shall take
place if the low trading price used to calculate the Conversion Price is less
than $.005. If the low trading price used to calculate the Conversion Price
remains below $.005 for three (3) consecutive trading days then the Floor Price
shall reset to $.0025. If the low trading price falls below $.0025 for three (3)
consecutive trading days then the Floor Price shall reset again to $.00125. If
the low trading price falls below $.00125 for more than three (3) consecutive
trading days the company will have the right to pay the conversion amount in
cash within three (3) days of receiving the Conversion Notice or allow holder to
convert.
 
 “Market Price” shall equal the closing sale price per share of the Common Stock
on the Principal Market on the Trading Day next preceding the date on which such
price is being determined.
 

 
 

--------------------------------------------------------------------------------

 



 “Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00  Conversion.
 
(a)           Conversion Right.  Subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at the
Holder's option, at any time and from time to time to convert the outstanding
Principal Amount and Interest under this Note in whole or in part by delivering
to the Company, or directly to Company’s Transfer Agent, a fully executed notice
of conversion in the form of conversion notice attached hereto as Exhibit A (the
“Conversion Notice”), which may be transmitted by facsimile.
 
(b)           The date of any Conversion Notice hereunder and any Payment Date
shall be referred to herein as the “Conversion Date”.  If the Holder is
converting less than all of the outstanding Principal Amount hereunder pursuant
to a Conversion Notice, the Company shall promptly deliver to the Holder (but no
later than five Trading Days after the Conversion Date) a Note for such
outstanding Principal Amount as has not been converted if this Note has been
surrendered to the Company for partial conversion. The Holder and the Company
shall maintain records showing the outstanding Principal Amount so converted and
repaid and the dates of such conversions or repayments or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon each such conversion or repayment.
 
(i)           Stock Certificates or DWAC.  The Company will deliver to the
Holder, or Holder’s authorized designee) not later than two (2) Trading Days
after the Conversion Date, a certificate or certificates (which certificate(s)
shall be free of restrictive legends and trading restrictions) representing the
number of shares of Common Stock being acquired upon the conversion of this
Note.  In lieu of delivering physical certificates representing the shares of
Common Stock issuable upon conversion of this Note, provided the Company's
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder, the
Company shall use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
prime broker with DTC through its Deposits and Withdrawal at Custodian (DWAC)
program (provided that the same time periods herein as for stock certificates
shall apply).  If in the case of any conversion hereunder, such certificate or
certificates are not delivered to or as directed by the Holder by the fifth
Trading Day after the Conversion Date, the Holder shall be entitled by notice to
the Company at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event the Company
shall immediately return this Note tendered for conversion.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) in accordance herewith, prior to the third Trading Day
after the Conversion Date, the Company shall pay to the Holder as liquidated
damages, in cash, an amount equal to One Thousand Dollars ($1,000) per day,
until such certificate or certificates are delivered. Such liquidated damages
will be added to the principal value of the Note. The Company acknowledges that
it would be extremely difficult or impracticable to determine Holder’s actual
damages and costs resulting from the delay in making delivery of the
unrestricted stock certificate and the inclusion herein of any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs and do not constitute a penalty.
 

 
 

--------------------------------------------------------------------------------

 



 


 
(c)           Conversion Price Adjustments.
 
(i)           Stock Dividends, Splits and Combinations.  If the Company or any
of its subsidiaries, at any time while this First Note is outstanding (A) shall
pay a stock dividend or otherwise make a distribution or distributions on any
equity securities (including instruments or securities convertible into or
exchangeable for such equity securities) in shares of Common Stock, (B)
subdivide outstanding Common Stock into a larger number of shares, or (C)
combine outstanding Common Stock into a smaller number of shares, then each
Affected Conversion Price (as defined below) shall be multiplied by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
before such event and the denominator of which shall be the number of shares of
Common Stock outstanding after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.
 
(ii)           Distributions.  If the Company or any of its subsidiaries, at any
time while the Note is outstanding, shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in the Section above), then concurrently with such
distributions to holders of Common Stock, the Company shall distribute to the
Holder the amount of such indebtedness, assets, cash or rights or warrants which
the Holder would have received had the Note been converted into Common Stock at
the Conversion Price immediately prior to the record date for such distribution.
 
(iii)           Rounding of Adjustments. All calculations under this Section 1
or any other provision of this Note shall be made to 4 decimal places for dollar
amounts or the nearest 1/100th of a share, as the case may be.
 
(iv)           Notice of Certain Events.  If:
 
 
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

 
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

 
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

 
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or

 
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 

 
 

--------------------------------------------------------------------------------

 





 
(d)           Reservation and Issuance of Underlying Securities.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than three times (3x) the number of shares of Common Stock as
shall be issuable (taking into account the adjustments under this Section 1 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note hereunder in Common Stock (including repayments in
stock).  The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully-paid,
non-assessable and freely-tradable. The Company agrees that this is a material
term of this Note.
 
(e)           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder.
 
(f)           Cancellation.  After all of the Principal Amount (including
accrued but unpaid interest and default payments at any time owed on this Note)
have been paid in full or converted into Common Stock, this Note shall
automatically be deemed canceled and the Holder shall promptly surrender the
Note to the Company at the Company’s principal executive offices.
 
(g)           Conversion Limitation.  Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by the Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including this Note) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) by the
Holder’s “affiliates” at such time (as defined in Rule 144 of the Act)
(“Aggregation Parties”) that would be aggregated for purposes of determining
whether a group under Section 13(d) of the Securities Exchange Act of 1934 as
amended, exists, would exceed 9.99% of the total issued and outstanding shares
of the Common Stock (the “Restricted Ownership Percentage”) unless the Holder
elects to exceed said percentage amount, as noted below. The Holder shall have
the right (w) at any time and from time to time to reduce its Restricted
Ownership Percentage immediately upon notice to the Company and (x) (subject to
waiver) at any time and from time to time, to increase its Restricted Ownership
Percentage immediately in the event of the announcement as pending or planned,
of a Change in Control Transaction.
 

 
 

--------------------------------------------------------------------------------

 



Section 2.00                                 Defaults and Remedies.
 
(h)           Events of Default.                                An “Event of
Default” is:  (i) a default in payment of any amount due hereunder which default
continues for more than two (2) business days after the due date thereof; (ii) a
default in the timely issuance of Underlying Shares upon and in accordance with
terms hereof, which default continues for two (2) Business Days after the
Company has received notice informing the Company that it has failed to issue
shares or deliver stock certificates within the second (2nd) day following the
Conversion Date; (iii) failure by the Company for two (2) days after notice has
been received by the Company to comply with any material provision of the
Exchange Agreement (including without limitation the failure to issue the
requisite number of shares of Common Stock upon conversion hereof and the
failure to redeem Notes upon the Holder’s request following a Change in Control
Transaction pursuant to Section 1(c); (iv) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company  in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter; (v) any failure of the Company to satisfy
its  “filing” obligations under the rules and guidelines issued by OTC Markets
News Service, OTC Markets.com and their affiliates; (vi) failure of the Company
to issue any of the shares of the Company’s Common Stock due the Holder upon
conversion of this Note; (vii) failure to have sufficient number of authorized
and unreserved, but unissued shares of the Company’s Common Stock available for
any said conversion; (viii) any delisting for any reason; (ix) failure of
Company’s stock to maintain a bid price in its’ trading market which occurs for
two (2) consecutive days; (x) failure by Company to pay any of it’s Transfer
Agent fees or to maintain a Transfer Agent of record; (xi) any trading
suspension imposed by the Securities and Exchange Commission under Sections
12(j) or 12(k) of the 1934 Act; (xii) the Company is subject to any Bankruptcy
Event; or (xiii) failure of the Company to remain compliant with DTCC, thus
incurring a “Chilled” status with DTCC.
 


  Remedies.  If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable
immediately, except that in the case of an Event of Default arising from events
described in Section 2(h), this Note shall become due and payable without
further action or notice. In the event of such acceleration, the amount due and
owing to the Holder shall be the 150% of the outstanding Principal Amount of the
Notes held by the Holder plus all accrued and unpaid interest, fees, and
liquidated damages, if any.  Additionally, this Note shall bear interest on any
unpaid principal from and after the occurrence and during the continuance of an
Event of Default pursuant to Section 2(h) at the Default Rate. Finally, the Note
will accrue liquidated damages of one thousand dollars ($1000) per day from and
after the occurrence and during the continuance of an Event of Default pursuant
to Section 2(h). The Company acknowledges that it would be extremely difficult
or impracticable to determine Holder’s actual damages and costs resulting from
the delay in making delivery of the unrestricted stock certificate and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs and do not
constitute a penalty. The remedies under this Note shall be cumulative and added
to the principal value of the Note.


Section 3.00 General.
 
(i)           Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(j)           Savings Clause.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 

 
 

--------------------------------------------------------------------------------

 



(k)           Amendment.  Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 


 
(l)           Assignment, Etc.  The Holder may assign or transfer this Note to
any transferee only with the prior written consent of the Company, which may not
be unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall notify the
Company of any such assignment or transfer promptly.  This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.
 
(m)           No Waiver.  No failure on the part of the Holder to exercise, and
no delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(n)           Governing Law; Jurisdiction.
 
(i)           Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
(ii)           Jurisdiction.  Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled by binding arbitration in San Diego, California.  All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA").  AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party.  Each party shall pay its own expenses associated with such
arbitration. A demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter has arisen and in no event shall such
demand be made after the date when institution of legal or equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statutes of limitations.  The decision of the arbitrators shall be
rendered within 60 days of submission of any claim or dispute, shall be in
writing and mailed to all the parties included in the arbitration. The decision
of the arbitrator shall be binding upon the parties and judgment in accordance
with that decision. The Company agrees that the service of process upon it
mailed by certified or registered mail (and service so made shall be deemed
complete three days after the same has been posted as aforesaid) or by personal
service shall be deemed in every respect effective service of process upon it in
any such suit or proceeding. Nothing herein shall affect the Holder's right to
serve process in any other manner permitted by law.  The Company agrees that a
final non-appealable judgement in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.


(II)           NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(o)           Replacement Notes.  This Note may be exchanged by the Holder at
any time and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by the Holder, upon surrendering the same.  No service charge will be
made for such registration or exchange.  In the event that Holder notifies the
Company that this Note has been lost, stolen or destroyed, a replacement Note
identical in all respects to the original Note (except for registration number
and Principal Amount, if different than that shown on the original Note), shall
be issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with this Note.  If such
replacement occurs, the term “Note” as used herein shall be deemed to refer to
any such replacement Note.
 

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.




CHINA LOGISTICS GROUP, INC




By:               /s/ Wei
Chen                                                                      


Name:            Wei Chen


Title:            CEO


Date:            06/12/2013






This Note is acknowledged
as:                                                    Note of June 12, 2013









 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $27,500
Convertible Promissory Note identified as the Note)


DATE:                                ____________________________


FROM:                                Iconic Holdings, LLC


 
Re:
$27,500 Note (this “Note”) originally issued by CHINA LOGISTICS GROUP, INC, a
Florida corporation, to Iconic Holdings, LLC on June 12, 2013.



The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.001 par value per share, of CHINA LOGISTICS GROUP, INC (the “Company”)
according to the conditions hereof, as of the date written below.  If shares are
to be issued in the name of a person other than undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.  The undersigned represents
as of the date hereof that, after giving effect to the conversion of this Note
pursuant to this Conversion Notice, the undersigned will not exceed the
“Restricted Ownership Percentage” contained in this Note.




Conversion information:
   

Date to Effect Conversion


 
 

 
Aggregate Principal Amount of Note Being Converted



 
 

 
Aggregate Interest on Amount Being Converted



 
 

 
Number of Shares of Common Stock to be Issued



 
 

Applicable Conversion Price


 
 

Signature


 
 

Name


 
 

Address